     Case 4:19-cr-00031-DPM Document 140 Filed 08/13/21 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                     PLAINTIFF

v.                        No. 4:19-cr-31-DPM

GILBERT R. BAKER                                           DEFENDANT

                                ORDER
     1. The Court held a trial for Gilbert Baker beginning 23 July 2021.
Baker appeared in person and through his attorneys, Blake Hendrix
and Annie Depper. The United States was present in the persons of
Julie Peters, Pat Harris, and John Ray White. The Court seated and
swore a twelve-person jury and three alternates.            The evidence
concluded on 5 August 2021. Both parties made closing arguments and
the Court instructed the jury on the law on August 6th.
     On the afternoon of August 12th, the jury reported that it had
reached a unanimous verdict on Count 1 but was hopelessly
deadlocked on Counts 2-9 of the Indictment. The Court therefore
declares a mistrial as to Counts 2-9.
     2. The Court directs the United States to file notice of its intent to
retry Counts 2-9, or a motion to dismiss, by 30 August 2021. The period
of delay between the declaration of a mistrial and the United States'
notice is excluded by the Speedy Trial Act. 18 U.S.C. § 3161(h)(l);
        Case 4:19-cr-00031-DPM Document 140 Filed 08/13/21 Page 2 of 2



United States v. Van Someren, 118 F.3d 1214, 1217 (8th Cir. 1997). A new
trial date will be set by separate notice.
        3. Motion for leave to speak with jurors and alternates, Doc. 116,
granted with directions. Here's the drill: The lawyers may not initiate
contact with jurors or alternates. Instead, if counsel for either party
wants willing jurors and alternates to reach out to them, then they must
submit their preferred contact information to chambers by 16 August
2021.     In its post-trial letter, the Court will include that contact
information and notify the jurors and alternates that they may contact
the lawyers if they're willing to discuss the case.
        So Ordered.



                                            D.P. Mars~ll fr.
                                            United States District Judge

                                              I   3   Avrsf= a._o~/




                                      -2-
